Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “hard” and “soft" in claim 9 are relative terms which render the claim indefinite.  These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is suggested that Applicant simply incorporate the subject matter of claims 10 and 11 into claim 9 to remedy this matter.
It is the Examiner’s impression that any surface roughness in the wood article is attributed to operations performed on the wood such as polishing/sanding coupled with grain puffing.  It does not seem that a wood article intrinsically features this roughness without some such physical manipulation.  Thus, the Examiner believes that the claim fails to properly characterize those circumstances that would lead to the recited difference in surface roughness.

Claim Interpretation
It is noted that claim 1 and the claims dependent therefrom are article claims containing product-by-process language.  Consider, for instance, the description of coating (b) and the language indicating that it is, “formed from an aqueous dispersion [of the coating material]”.  Likewise, coating (c) is also said to have been, “formed from an aqueous coating composition.”  To the extent that the carrier- in this case water- is ostensibly removed in the provision of the final article, there is nothing in the record indicating a distinction between an article as claimed and one wherein the coating materials are furnished as, for instance, solutions in an organic solvent or perhaps as an emulsion in the case of the aqueous siloxane dispersion but wherein the particle/droplet size is larger than 100 nm.  (Applicant will note that the particle range is not reported as an average incidentally.  Hence, an anticipatory reference might be one disclosing a dispersion with an average siloxane particle diameter (assumes O/W emulsion) of greater than 100 nm but where particles smaller than 100 nm would contribute to the average.
As for claims 17-21, rather than amending the “use” claims to be method claims, they were instead simply amended to recite the siloxane coatings themselves with an intended use recitation.  MPEP 2112.02 provides direction as to how phrases such as this are to be treated: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where 
The invention of claims 17-21 is wholly defined by that portion of the preamble which defines the coating as taking the form of an aqueous dispersion and by the subject matter following the transitional phrase “comprising”.  The remainder is an expression of intended use that in no way defines the dispersion itself.  The Specification admits that the aqueous siloxane-based dispersion may be one of at least several commercially-available coatings.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-21 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention.  To reiterate, Applicant has acknowledged that the siloxane aqueous dispersion adhering to the limitations of these claims may be obtained from commercial sources in [0038] of the instant Specification.  See also [0060-0061].  Whether or not they realized prior use for treating wood substrates or, more precisely, to reduce grain puffing in wood substrates is immaterial as this is, again, a description of intended use.
Claims 1-2, 9-10, 12-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al., WO 93/08006.
Chang discloses the preparation of aqueous solutions of polysiloxanes derived from silanes featuring non-hydrolyzable substituents featuring both hydrophobic- and hydrophilic residues within the same substituent.  The hydrophilic portions may be ionic or nonionic whereas the hydrophobic portions 7 or higher hydrocarbons.  Suitable anionic/hydrophilic moieties are those depicted at the top of page 10, nonionic/hydrophilic residues are oligooxyethylene chains (page 10, line 30) and cationic groups are generally the quaternary ammonium groups depicted at the bottom of page 10 and defined by the accompanying description on page 11.  According to page 11, lines 28+, hydrolysis/condensation appears to occur under controlled conditions that promote the formation of linear polymers with a silicon-bound hydroxyl group at each repeating unit.  The polymers are employed as treating materials for cellulosic substrates such as wood according to page 11 lines 40-42.  Pine substrates, in particular are used in the examples.  The siloxanes exist in aqueous media as either stable solutions or dispersions (page 12, lines 12-13).  When a dispersion is formed, the particle size range is between 10 and 200 nm, which strongly coincides with the last limitation of claim 1.  Finally, concerning the claimed coating (c), page 16, lines 22+ mention a clear coat that is applied over the siloxane-containing pretreatment composition.  Exemplary of the topcoat are polyurethane-based coating.  See page 25, lines 27+.  It is appreciated that the urethane coating material is formulated as a solution in an organic solvent as opposed to as an aqueous coating material.  However, as before, the claimed product is a coated article comprising a coating layer obtained/formed from an aqueous coating.  The record does not distinguish between an article having a polyurethane layer derived from an aqueous solution/dispersion of the polymer and said layer derived from an organic polyurethane.
As an aside, it is an objective of the prior art siloxane-based coating to prevent usual manifestations of wood substrate failure such as discoloration and “grain raising”.  It is not clear that that this is the same as grain puffing but, on the other hand, the prior art polysiloxane has the attributes of the claimed polymer and, therefore, would be capable of preventing grain puffing in the event that this alludes to a phenomenon different than grain raising.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., WO 93/08006.  The reference is not forthcoming as to a favored viscosity range for the aqueous dispersion but one of ordinary skill is well-acquainted with the importance of tailoring viscosity in a coating composition to values that enable smooth uniform application and penetration given the known porosity of wood substrates.  In the act of optimizing towards these objectives, a practitioner of the prior art invention would determine that viscosities consistent with those claimed are advantageous in this regard.  “Discovering an optimum value of a result effective variable involves only routine skill in the art.” In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As for claim 11, whereas the reference only explicitly mentions pine, the skilled artisan appreciates the wide variety of uses for lignocellulosic materials and that hard woods are preferred in many applications.  The substrates disclosed in claim 11 are among those used in such applications.

Allowable Subject Matter
Claims 4-8, 15, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Grunewalder et al., U.S. Patent # 4,913,972 is cited as being of interest for its description of a wood-treating composition comprising the hydrolysis-condensation product of Examples 2 and 7.  The Chang in that the hydrophobic methyl and hydrophilic aminoalkyl substituents are bonded to different silicon atoms comparable to the siloxane depicted in claim 4.  However, it could not be ascertained whether or not the resulting polymer of Example 2 also has a linear structure with a silanol moiety at each repeating unit.  Generally, conforming polymers/oligomers are co-condensed in an acidic environment.  In Example 2, the condensation would be autocatalytic with the amine being an alkaline functional group thus the resulting polymer is not clearly linear as claim 4 requires because base-catalysed condensations tend to produce branched/resinous siloxane polymers.  (The Examiner recognizes that the siloxane is not applied as an aqueous dispersion either but, once more, it would not have to in order that the claimed article be anticipated because the volatile carriers are ostensibly removed leaving behind a dried layer of the polymer.)  
In summary, Grunewalder also represents an obstacle to patentability but, insofar as it renders unpatentable no more than does Chang, no formal explanation of its relevance will be offered here in the name of brevity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



February 16, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765